THE COURT.
Conceding that the record upon this application for a writ of review directed to the Industrial Accident Commission shows that the award of the commission on its face was beyond and in excess of the jurisdiction of the commission, nevertheless it also appears that the petition for the writ to this court was not made within the thirty days after the award of the commission as prescribed by the statute. That statute, we think, must be regarded as a statute of limitations in so far as the right of the petitioner to apply for the writ is concerned, and the application has not been made within the statutory time. We are compelled, therefore, to dismiss the writ, and that will be the order.